In Mandamus. On motions to dismiss of Heather M. Zirke and Katherine Ann Zimmerman, Jonathan E. Coughlan, Ohio Disciplinary Counsel, et al., Rick Baum, Judge Eileen A. Gallagher, and attorney Steven B. Wagner. Motions to dismiss granted. On relator’s motion to remove attorney Baum, motion to remove attorneys Sliwinski, Steven B. Wagner, Heather M. Zirke, and Katherine Ann Zimmerman, and motion to strike. Motions denied. Cause dismissed. It is ordered by the court that the motions to dismiss are granted and relator’s motions are denied. Accordingly, this cause is dismissed.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.